TEXTO COMPLETO DE LA SENTENCIA
Mediante el recurso que nos ocupa se impugna el fallo y la sentencia dictada en marzo de 1994 por el Tribunal de Distrito, Sala de San Juan, que declaró a la acusada-apelante culpable de violación al Art. 139 del Código Penal de Puerto Rico de 1974, 33 L.P.R.A. see. 4180, (violación de morada) y le impuso una multa de cincuenta dólares ($50).
De los autos surge que el 1 de junio de 1994 la apelante presentó su escrito de apelación ante el Tribunal de Distrito, Sala de San Juan. Dicho foro le ordenó que sometiera la exposición narrativa de la prueba de conformidad con la Regla 6 (a) de las de Apelación del Tribunal de Distrito al Tribunal Superior, entonces en vigor, 4 L.P.R.A. Ap. III-A, R. 6(a).  El 6 de junio de 1994 se le notificó de ello.
El 14 de julio de 1994 la apelante compareció ante el tribunal apelado. Solicitó un término adicional de veinte (20) días para someter la exposición narrativa de la prueba ordenada. El tribunal se *15la declaró sin lugar. El 20 de julio de 1994, no obstante, presentó la exposición narrativa de la prueba que le fuera ordenada.
Así las cosas, y debido a que el Ministerio Público no presentó objeciones o enmiendas a la exposición narrativa, el 13 de octubre de 1994 el Tribunal de Distrito ordenó que se elevaran los autos al Tribunal Superior para la continuación de los procedimientos.
El 1 de noviembre de 1994 la Secretaría del Tribunal Superior, Sala de San Juan recibió el expediente del caso. Ese mismo día notifico, tanto el Ministerio Público como a la representación legal de la apelante, que recibió en grado de apelación los autos del caso.
El 7 de agosto de 1996, por estar el recurso de apelación pendiente de resolver al entrar en vigor la Ley de la Judicatura de 1994, el mismo fue referido a este Foro por el Tribunal de Primera Instancia, Sala Superior de San Juan de conformidad con la Sección 9.004 (b) de la referida ley.  Esto fue notificado a las partes el 18 de septiembre de 1996.
Por las razones que exponemos a continuación procede la desestimación del recurso ante nuestra consideración.
La Regla 8(b) de las de Apelación del Tribunal de Distrito al Tribunal Superior, aplicable al recurso establecido, dispone que el apelante en un caso criminal deberá presentar su alegato ante el Tribunal Superior dentro de los veinte (20) días de notificarse a las partes la radicación de los autos en apelación.  Dicho término comenzó a transcurrir en este caso el 1 de noviembre de 1994. Por tanto, la apelante tenía para presentar su alegato hasta el 21 de noviembre de 1994. Sin embargo, no tomo acción alguna ni solicitó prórroga para someterlo.
El mencionado incumplimiento del trámite prescrito para recursos como el que tenemos ante nuestra consideración constituye base suficiente para desestimar un recurso de apelación. Cf., Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975); In re: Reglamento del Tribunal Supremo, 116 D.P R. 670 (1985).
En atención a la situación antes señalada, ya estando el caso ante nuestra consideración, el 9 de octubre de 1996 dictamos una resolución dirigida a la apelante. Le concedimos quince (15) días para que mostrara causa por la cual no deberíamos desestimar la apelación interpuesta por abandono. Dicha resolución fue notificada el 25 de octubre de 1996. Habiendo transcurrido en exceso el término concedido, la apelante no ha comparecido ni cumplido según lo intimado.
A la luz de lo anteriormente señalado, se desestima el recurso por incumplimiento con el trámite apelativo y abandono del recurso instado.
Lo acuerda el Tribunal y lo certifica la Secretaria General.
Sonia Pacheco Román
Secretaria General
ESCOLIOS 96 DTA 45
1. "Regla 6. Relación del caso o exposición narrativa de la prueba; transcripción de evidencia

(a) Dentro del término de veinte (20) días siguientes a la presentación del escrito de apelación, la parte apelante preparará una exposición narrativa de la prueba oral o una relación escrita de todo lo ocurrido en el caso, excepto cuando se autorizare una transcripción de evidencia, según se dispone más adelante. Dicha exposición o relación se notificará a la parte apelada quien deberá presentar sus objeciones o proponer enmiendas dentro de los diez (10) días después de notificada. La exposición narrativa o relación con las objeciones o enmiendas propuestas, será inmediatamente sometida al juez para su resolución y aprobación cuya exposición o relación deberá resolverse y aprobarse dentro del término de diez (10) días y el Secretario del Tribunal las incluirá así resueltas y aprobadas en el expediente de apelación. En caso de que el juez no esté 
*16
de acuerdo con la exposición o relación del caso sometida, éste someterá las enmiendas pertinentes a las partes quienes tendrán diez (10) días para objetar las enmiendas sometidas por el juez. En casó de que las mismas sean objetadas, el juez señalará una vista dentro del término de diez (10) días para discutir las mismas. Si no hubiere objeción a las enmiendas hechas por el juez, dentro del indicado término, las mismas vendrán a formar parte de la exposición narrativa o relación del caso." '


2. "Artículo 9.004: Asuntos pendientes, jurisdicción apelativa abolida del Tribunal Superior; jurisdicción original del Tribunal Superior y el Tribunal Supremo.


a)...


b) Todo recurso pendiente ante la consideración del Tribunal Superior, dentro de su jurisdicción apelativa, originado en el Tribunal de Distrito, o el Tribunal Municipal deberá resolverse dentro del término de seis (6) meses a partir de la aprobación de esta ley; disponiéndose que una vez transcurrido dicho término, los asuntos pendientes se referirán para su trámite y resolución al Tribunal de Circuito de Apelaciones.


c)...


d)..."

3. "Alegatos

(a)...


(b) Casos criminales


En los casos criminales, el apelante presentará un alegato al Tribunal Superior dentro de los veinte (20) días de notificadas las partes de la radicación de los autos en apelación discutiendo los señalamientos de errores del escrito de apelación. La parte apelada presentará su alegato dentro de los veinte (20) días de la notificación de la radicación del alegato del apelante."